[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 11-15333         ELEVENTH CIRCUIT
                         Non-Argument Calendar        APRIL 9, 2012
                       ________________________        JOHN LEY
                                                        CLERK
                   D.C. Docket No. 0:02-cr-60200-UU-1



UNITED STATES OF AMERICA,



                                                     Plaintiff-Appellee,

                                  versus

VICTOR GARRY BAXTER,

                                                     Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 9, 2012)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      In United States v. Baxter, 127 Fed. App’x 471 (11th Cir. (11th Cir. 2005),

this court affirmed Victor Garry Baxter’s convictions and sentences for

distribution of crack cocaine and for possession with intent to distribute cocaine

powder. In affirming his sentences, the court rejected Baxter’s challenge to the

fine the district court imposed, noting that the district court, in fining Baxter

$10,000 payable over a thirty-year period, had departed downward from the

Guidelines range of $20,000 to $60,000.

      In July 2011, Baxter moved the district court to clarify the amount of the

fine he was to pay each month while in prison. The court denied his motion. He

then petitioned the district court for Modification or Remission to Deter Fine

pursuant to 18 U.S.C. § 3573, seeking deferral of payments on the fine until his

release from prison. The court denied his motion, and he now appeals the ruling.

      In the interests of justice, a district court may remit or defer the payment of

a fine, or extend a defendant’s payment schedule, upon the Government’s petition

showing that reasonable efforts to collect the fine are not likely to be effective. 18

U.S.C. § 3573. Here, because the petition was not filed by the Government, the

district court lacked jurisdiction to entertain Baxter’s petition.

      AFFIRMED.

                                           2